Citation Nr: 1242035	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-43 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected xiphod area sternal strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.G.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1983 and November 1990 to July 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's claim for a disability rating in excess of 10 percent for service-connected xiphod area sternal strain.  The Veteran disagreed and perfected an appeal.  During the pendency of the Veteran's claim, the Veteran moved and the New York, New York, RO has jurisdiction of the claim.

The Veteran and D.G. testified at a hearing before a local hearing officer at the Boise, Idaho, RO in September 2009, and the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  Transcripts from those hearings are included in the Veteran's VA claims folder.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the AOJ in the June 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's xiphod area sternal strain disability was examined in November 2008 by a VA examiner.  In essence, the Veteran contended that his service-connected disability was manifested by continual pain that was exacerbated by heavy lifting.  Medical evidence since that time includes continued complaints of chest pain associated with the service-connected disability.  At the October 2012 video hearing, the Veteran testified that his disability has gotten worse since the November 2008 examination and, because he was no longer able to take certain pain medications, he had difficulty maintaining his employment as a bus driver.  See October 2012 hearing transcript at page 6.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

Finally, as the Veteran receives medical care through VA, treatment records dating from September 2009 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran's VA medical records dated from September 2009 are obtained.

2.  Schedule the Veteran for an examination by an appropriate medical examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of the nature and extent of all symptoms manifested by the Veteran that are related to his service-connected xiphoid area sternal strain. 

3.  Ensure completion of the development described above and any other development needed, then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



